March 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         DYTRA WALTON, Appellant

NO. 14-12-01124-CV                          V.

       KEONA ROBERTSON AND PATRICK ROBERTSON, Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 15, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dytra Walton.


      We further order this decision certified below for observance.